Exhibit 10.1

FIRST AMENDMENT TO PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of the Effective Date (as hereinafter defined) by and among CMH
HOLDING CO., a Maryland non-stock corporation (“Holding”), CMH II HOLDING CO., a
Maryland non-stock corporation (“Holding II”), CALVERT MEDICAL ARTS CENTER, LLC,
a Maryland limited liability company (“Medical Arts” and together with Holding
and Holding II, “Sellers”), each having an address at 100 Hospital Road, Prince
Frederick, Maryland 20678, Attn: James J. Xinis, CALVERT MEMORIAL HOSPITAL OF
CALVERT COUNTY, a Maryland non-stock corporation (“Hospital”), having an address
at 100 Hospital Road, Prince Frederick, Maryland 20678, Attn: James J. Xinis and
CHP PARTNERS, LP, a Delaware limited partnership, (“Purchaser”), having an
address at 450 S. Orange Avenue, Suite 1200, Orlando, FL 32801, Attn: Tracey
Bracco and James Schmid. The “Effective Date” shall be the date this Amendment
is signed by both Sellers and Purchaser.

RECITALS

WHEREAS, Sellers and Purchaser entered into that certain Purchase Agreement
effectively dated as of June 26, 2013 (the “Purchase Agreement”), whereby
Purchaser agreed to acquire from Sellers certain Improvements and leasehold
interests, all as more fully described in the Purchase Agreement; and

WHEREAS, pursuant to the Purchase Agreement, Purchaser was entitled to undertake
certain inspections of the Improvements; and

WHEREAS, Purchaser’s inspections revealed the need for certain repairs within
the Improvements; and

WHEREAS, Sellers have agreed to provide Purchaser with a credit against the
purchase price and to escrow certain funds for the purpose of making such
repairs, as more particularly set forth herein; and

WHEREAS, Seller and Purchaser have also agreed to adjust the Review Period and
Closing Date; and

WHEREAS, Purchasers and Seller wish to amend the Purchase Agreement as set forth
herein for the purpose of memorializing their agreement with respect to the
repairs, Review Period and Closing Date.

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Purchaser and Sellers agree as follows:

1. Defined Terms. Any capitalized terms not defined herein shall have the
meaning given to such terms in the Purchase Agreement.



--------------------------------------------------------------------------------

2. Purchase Price Credit. Sellers agree, at Closing, to provide Purchaser a
credit against the Purchase Price equal to One Hundred Eight Thousand and No/100
Dollars ($108,000.00) (the “Purchase Price Credit”), which the parties agree
shall be allocated among the Properties in proportion to their relative square
footage.

3. Elevator Repair Escrow. Seller agrees to make repairs to the elevators and
elevator shafts servicing the buildings commonly known as MOB I, II and III. To
the extent such repairs have not been completed on or before the Closing Date,
Sellers agree to escrow with a party mutually agreeable to Sellers and Buyer, an
amount equal to the lesser of (i) $156,000 or (ii) 120% of the anticipated hard
and soft costs (including, but not limited to repair oversight, travel
reimbursement, consultant fees and design fees) related to any such repairs
which are not completed as of the Closing Date. Upon complete of said repairs as
evidenced by a final report from Martha Hulgan & Associates, any amount
remaining in the escrow shall be returned to Sellers.

4. Review Period Extension. Notwithstanding anything contained in the Purchase
Agreement to the contrary, Seller and Purchaser agree that the “Review Period”
shall expire at (i) 5:00 PM EST on August 21, 2013 if Sellers are able to
present to the Calvert County Board of Commissioners regarding the ground lease
amendment referenced below, or (ii) 5:00 PM EST on August 28, 2013 if Sellers
are unable to present to the Calvert County Board of Commissioners regarding the
ground lease amendment referenced below on August 20, 2013.

5. Ground Lease Amendments. Sellers and Purchaser acknowledge that Purchaser has
required that they obtain amendments to and estoppels for the ground leases
underlying the Sublease Interests addressing the issues set forth on Schedule I
attached hereto (the “Ground Lease Amendments and Estoppels”).

6. Closing. Notwithstanding anything contained in the Purchase Agreement
regarding Closing to the contrary, Sellers and Purchase agree as follows:

A. If Sellers have obtained the Ground Lease Amendments and Estoppels prior to
the expiration of the Review Period, the purchase and sale of the Property (the
“Closing”) will be held through escrow at the offices of the Title Company and
will occur at 11:00 a.m. Maryland time on August 30, 2013, or such earlier date
and time as the parties mutually agree (the “Closing Date”).

B. If the Sellers are unable to obtain the Ground Lease Amendments and Estoppels
prior to the expiration of the Review Period:

(i) The Closing shall occur on the Closing Date as to all of the Property except
for the Sublease Interests, and the Purchase Price shall be adjusted accordingly
based on the per-property allocations set forth on Schedule 2.01 to the Purchase
Agreement and the entire Earnest Money Deposit applied to such Purchase Price.



--------------------------------------------------------------------------------

(ii) The Sellers and Purchaser agree to deal with the Sublease Interests as
follows:

(a) Purchaser shall place an additional Earnest Money Deposit in the amount of
$1,000,000 with respect to the Sublease Interests and Seller shall be given
sixty (60) calendar days to obtain the Ground Lease Amendments and Estoppels.

(b) If Seller is able to obtain the Ground Lease Amendments and Estoppels within
said sixty (60) day period, then Purchaser shall acquire the Sublease Interests
for their respective allocation of the Purchase Price and under the same terms
and conditions as the initial Closing under the Purchase Agreement. Seller and
Purchasers agree to that the second Closing will take place within a
commercially reasonable period following Sellers providing the Ground Lease
Amendments and Estoppels.

(c) If Sellers are unable to obtain the Ground Lease Amendments and Estoppels
within said sixty (60) day period, then the Earnest Money Deposit shall be
released to Purchaser and the parties shall be released from any further
obligations under the Purchase Agreement, other than those that expressly
survive Closing and/or termination of the Purchase Agreement.

7. No Other Amendments. Except as expressly modified, amended or supplemented by
this Amendment, all terms, covenants and conditions of the Purchase Agreement
remain unchanged and in full force and effect. The parties hereto hereby
acknowledge that all of the terms, covenants and conditions of the Purchase
Agreement, as hereby modified, amended or supplemented by this Amendment, are
hereby ratified and continued and shall continue to be and remain in full force
and effect throughout the remainder of the term of the Purchase Agreement, and
that the Purchase Agreement and this Amendment shall be read and interpreted as
if it was one Purchase Agreement. All oral, course of dealing or implied
Purchase Agreements or understandings between the parties that may have existed
since the date of the Purchase Agreement are superseded by the terms of this
Amendment. There are no oral Purchase Agreements between Sellers and Purchaser.

8. Conflicts. In the event of a conflict between the terms and conditions of
this Amendment and the terms and conditions of the Purchase Agreement, such
conflict shall be resolved in favor of the terms and conditions of this
Amendment and the Purchase Agreement shall be construed accordingly.

9. Miscellaneous. It is understood and agreed that this Amendment shall not be
binding upon any of the parties hereto until all of the parties hereto shall
have executed and



--------------------------------------------------------------------------------

delivered the same. This Amendment may be executed by facsimile or by original
signature in any number of counterparts, each of which, when executed and
delivered, will be deemed an original and all of which taken together, will be
deemed one and the same Purchase Agreement.

[SEE SIGNATURES ON THE FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by each of Purchaser,
Sellers and Hospital as of the date and year set forth below.

 

PURCHASER: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, its general partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, managing member of general partner    
By:  

/s/ Tracey Bracco

    Name:  

Tracey Bracco

    Title:  

Vice President

    Date:   August 9, 2013

SELLERS:

CMH HOLDING CO.,

a Maryland non-stock corporation

By:  

/s/ James J. Xinis

  James J. Xinis   /s/ MLS, Owners Rep.   President     Date: August 9, 2013  

CMH II HOLDING CO.,

a Maryland non-stock corporation

By:  

/s/ James J. Xinis

  James J. Xinis   /s/ MLS, Owners Rep.   President     Date: August 9, 2013  



--------------------------------------------------------------------------------

CALVERT MEDICAL ARTS CENTER, LLC,

a Maryland limited liability company

By:  

/s/ James J. Xinis

  James J. Xinis   /s/ MLS, Owners Rep.   Title:   Date: August 9, 2013
HOSPITAL:

CALVERT MEMORIAL HOSPITAL OF CALVERT COUNTY,

a Maryland non-stock corporation

By:  

/s/ James J. Xinis

  James J. Xinis   /s/ MLS, Owners Rep.   President   Date: August 9, 2013



--------------------------------------------------------------------------------

SCHEDULE I

Solomons Island MOB Ground Lease Amendment Requirements

[Intentionally Omitted]